Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, 14-17, 19-21, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16, and 24, the limitations “the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user; and the correction for the distorted visual field is via a modulation of the rendering to create an image one the one or more displays that is clear from a how these functions are performed by the HMD, i.e. no description of the sensor used to perform the identification, or how it performs the identification, nor any explanation how the rendering can be modulated to cause the image to be clear based on the identified disturbance.  As explained in MPEP 2161.01 I, “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  As noted, Applicant’s disclosure does not explain how to perform either function, and instead merely recites that the desired results are achieved, and therefore does not reasonably convey possession of the claimed subject matter.  Depending claims are rejected under the same rationale.

Claim 1, 2, 4-12, 14-17, 19-21, and 23-26 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 16, and 24 recite “the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user”, which is a computer-implemented function as described in MPEP 2161.01 (III), which indicates:
“When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover any and all embodiments that perform the recited function. Because such a claim encompasses all devices or structures that perform the recited function, there is a concern regarding whether the applicant's disclosure sufficiently enables the full scope of protection sought by the claim. … Applicants who present broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification.”, and “The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. … The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" … For instance, in Auto. Technologies, the claim limitation "means responsive to the motion of said mass" was construed to include both mechanical side impact sensors and electronic side impact sensors for performing the function of initiating an occupant protection apparatus. Auto. Technologies, 501 F.3d at 1282, 84 USPQ2d at 1114. The specification did not include any discussion of the details or circuitry involved in the electronic side impact sensor and thus, failed to apprise one of ordinary skill how to make and use the electronic sensor. Because the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Technologies”
As discussed in the above 112(a) written description rejection, the disclosure does not describe how the claimed function of identifying a disturbance on a macular area of a retina of a user by the HMD is performed, refer to any prior art solutions for the claimed identification or sensor structure, or explain the function beyond reciting the desired result.  In consideration of the Wands factors, (A) the claimed scope includes any HMD including a sensor or other component performing identification of macular disturbances on a user’s retina.  Further, (factors (C)(D) the state of the prior art and level of one of ordinary skill) the prior art includes sensors which can identify macular disturbances on a user’s retina (e.g. U.S. Patent Application Publication 2016/0192735 A1, abstract, paragraphs 1-49), but the prior art does not teach sensor embodiments which can be incorporated into an head mounted device, i.e. the sensors include a complex combination of elements along a path (figure 1) which would not be compatible with the space and weight restrictions necessitated by a head mounted device.  Additionally, while HMD based visual field tests can be performed to map out regions in a particular user’s visual field using an Amsler grid or NGRID PHP technique, e.g. as in “Wearable Diagnostic System for Age-Related Macular Degeneration” by N. Mohaghegh, et al., the result is only a mapping of the distortions in the visual field, per se, e.g. as taught by Mohaghegh, section IV, but this does not include “identifying a disturbance on a surface of a macular area of a retina of the user” because it is not actually identifying anything on the user’s eye or retina which is the cause of a distortion, but instead, as in section III, presents images controlled by the medical examiner and the patient indicates, e.g. verbally, the areas of difficulty or identified bumps to the examiner in the exemplary techniques.  With respect to factors (F), (G), the amount of direction provided by the inventor and the existence of working samples, as discussed above, the disclosure does not describe how to perform the claimed function, and instead merely indicates the desired result, i.e. paragraph 56 merely states that the disturbance is identified by the HMD’s sensors, without further explanation of the function or the sensor structure, and also does not provide any working examples.  Therefore, it is apparent that (factor (H)) the quantity of experimentation needed to make to use the invention based on the content of the disclosure would be an undue amount because the disclosure does not describe how the HMD sensors are able to identify macular disturbances on a user’s retina, or the structure of said sensors, and the prior art does not teach sensors or other components which identify macular disturbances on a user’s retina which can be incorporated into an HMD.  Therefore, the claim is not described in the specification in such a way as to enable one skilled in the art to which is pertains, or with which it is most nearly connected, to make and/or use the invention.  Depending claims are rejected under the same rationale.
It is additionally noted, as one of ordinary skill in the art would not be able to create the claimed invention, i.e. due to a lack of known sensors capable of performing the claimed function and being integrated into an HMD, no prior art rejection can be applied to the claims.


Response to Arguments
Applicant’s arguments with respect to prior art rejections of claim(s) 1, 2, 4-12, 14-17, 19-21, and 23-26 have been considered but are moot because the remaining grounds of rejection are not based on prior art, because, as discussed in the above 112a enablement rejection, one of ordinary skill in the art would not be able to create the claimed invention.
Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive.
With respect to the IDS, provision of a web address is not sufficient to meet the requirement of submitting a legible copy of the NPL reference into the record.  Further, it is noted that upon attempting to visit the provided web address, the examiner’s browser was redirected to a different address.  Finally, the redirected web page did not address the claim element subject to 112a rejections, and therefore does not appear to be relevant.
 	With respect to the written description rejection of claim 13, now applied to all claims, Applicant asserts the rejection is mere conclusion and "is devoid of "evidence or reasons"”.  As explained in the rejection, the claim recites the functions without explaining how they are performed, and MPEP 2161.01 explains that claims defining the invention in functional language specifying a desired result without explanation by the specification of an algorithm or step/procedure for performing the computer function are not explained in sufficient detail, and as Applicant's disclosure does not explain how to perform either function, and instead merely recites that the desired results are achieved, it does not reasonably convey possession of the claimed subject matter.  As Applicant's response does not identify any disclosure of an algorithm, steps, or procedure for performing the claimed computer function, Applicant's remarks cannot be considered persuasive.
Applicant’s remarks additionally refer to Ex parte Harvey and Ex parte Sorenson, but neither of these citations are specific to written description support for a computer implemented functional claim limitation.  Rather, the rejection finds that, as indicated in the MPEP, a computer implemented functional claim limitation which merely specifies a desired result without explanation by the specification of an algorithm or step/procedure for performing the computer function are not explained in sufficient detail, and that Applicant’s claim and specification correspond to this fact pattern.  Applicant asserts that the examiner’s interpretation of the citations is “unnecessarily narrow”, but does not explain how the citations can be considered to overrule the explicit instructions of the MPEP cited in the rejection, i.e. the requirement for an algorithm or step/procedure for performing the computer function, and instead assert that one of ordinary skill in the art would know how to perform the function, which is contradicted by the evidence on record as discussed in the enablement rejection, and also does not address the instructions of the MPEP with respect to computer implemented functional claim limitations.  Therefore, it is maintained that these citations do not actually contradict any of the rejection’s reasoning or conclusions, and do not appear to be particularly relevant to the rejection.  
Applicant additionally emphasizes, that the full claim limitation is "clear from a perspective of the user".  Applicant asserts that one of ordinary skill in the art would understand what it means to provide an image that is "clear", but, as above, Applicant's remarks do not identify disclosure of an algorithm, steps, or procedure explaining how to achieve the desired result of a clear image, i.e. the disclosure simply recites a desired result.  Therefore, this argument is not persuasive.
It is noted that Applicant’s remarks on page 26 of the response request that a discussion of the Wands factors be provided, but Applicant’s remarks on pages 30-31 cite the discussion of the Wands factors, indicating this discussion was already received by Applicant.
Applicant asserts “The Advisory Action apparently concedes that the relevant test equipment exists but is not able to find a compatible portable visual field test equivalent.  To advance prosecution, the Office’s attention is respectfully directed to the following references, which indicate that the portable visual field equipment is indeed within the scope of understanding of those skilled in the art in view of the present application”.  Applicant’s provided copy of the Micro Medical Devices reference is not legible and therefore has not been considered, and the redirected website based on the address provided by Applicant is not relevant to the disputed limitation, as noted above.  Applicant’s Olleyes citation, in addition to not actually being prior art (i.e. Applicant’s provided date is 2020), does not correspond to the claimed sensor.  That is, the independent claims do not recite “visual field test equipment”, per se, but rather “the distorted visual field condition is identified by the HMD by identifying a disturbance on a surface of a macular area of a retina of the user”, i.e. a sensor or other component of the HMD which identifies a macular area disturbance on a retina of the user.  Olleyes indicates tests for visual field using common protocols, visual acuity (near and far), color, and pediatrics visual field.  Olleyes does not describe details of a sensor, mention any test for a macular area disturbance, or discuss macular degeneration, and only includes testimonials from glaucoma experts.  Therefore, even if Olleyes was actually prior art evidence, it does not correspond to the HMD of the independent claims, which requires a sensor or some other component capable of identifying a disturbance on a surface of a macular area of a retina of the user.  Therefore, Applicant’s assertion that Olleyes indicates the claimed element is enabled cannot be considered persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619